         Case 1:20-cv-04484-GWG Document 31
                                         30 Filed 08/16/21 Page 1 of 2

                            MEMORANDUM ENDORSEMENT

                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd floor
                                                       New York, NY 10007

                                                       August 16, 2021
BY ECF
Hon. Gabriel W. Gorenstein
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Starr v. Acting Comm’r of Soc. Sec., No. 20-cv-4484 (GWG)

Dear Judge Gorenstein:

                This Office represents the Acting Commissioner of Social Security (the
“Commissioner”), the defendant in this action brought pursuant to 42 U.S.C. § 405(g), in which
the plaintiff appeals the Commissioner’s decision to deny his application for Social Security
disability benefits.

                 I respectfully write to request, with Plaintiff’s consent, a three-day extension of the
time to file the Commissioner’s cross-motion for judgment on the pleadings, from August 13,
2021, until today, August 16, 2021, and a corresponding extension of time for Plaintiff to file a
reply, if any, from September 3, 2021, until September 6, 2021. I apologize for the lateness of this
request, and I have now filed the Commissioner’s cross-motion to avoid any further delay (Dkt.
Nos. 28-29), and I respectfully request that the Court accept filing of the Commissioner’s cross-
motion.

               This is the Commissioner’s third request for an extension of time to file his cross-
motion for judgment on the pleadings. The Court previously granted the Commissioner two
extensions of time to file her cross-motion for judgment on the pleadings. (Dkt. Nos. 25, 27.) I
thank the Court for its consideration of this request.

                                               Respectfully,
                                               AUDREY STRAUSS
                                               United States Attorney
                                                /s/ Amanda F. Parsels
                                       BY:     AMANDA F. PARSELS
                                               Assistant United States Attorney
                                               Tel.: (212) 637-2780
                                               Email: amanda.parsels@usdoj.gov
        Case 1:20-cv-04484-GWG Document 31
                                        30 Filed 08/16/21 Page 2 of 2

                                                                                     Page 2




cc:          Josephine Gottesman (by ECF)
             Attorney for Plaintiff
 The proposed schedule is approved. In a previous request (Docket # 26), the Government
 sought and obtained an extension on the ground that it was engaged in an “internal
 discussion that could potentially avoid unnecessary motion practice and promote judicial
 efficiency.” This letter does not clarify whether the cross- motion was filed protectively or
 if that discussion has in fact concluded. The Government shall clarify this point by means
 of a letter filed on ECF on or before August 23, 2021.

 SO ORDERED.




                                                       August 16, 2021
